DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed June 4, 2021. In the applicant’s reply; claims 1, 11 and 20 were amended.  Claims 1-20 are pending in this application.

Response to Arguments
Applicants' amendments filed on June 4, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on March 4, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejection of Claims 1-5, 7-15, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Trail et al. (US P US 2017 /0195653 A1), hereby referred to as “Trail”, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 6 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trail et al. (US P US 2017 /0195653 A1), hereby referred to as “Trail”, in view of Price et al. (US 2019/0058859 A1), hereby referred to as “Price”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the system of claim 1, the method of Claim 11, or the medium of Claim 20, which specifically comprises the following features in combination with other recited limitations:
- A depth camera assembly (DCA) comprising: a structured light (SL) projector configured to project one or more SL patterns into a local area in accordance with illumination instructions; 
- a camera assembly configured to capture images of a portion of the local area including the one or more SL patterns; 
- and a controller configured to: determine an amount of contrast in the local area based in part on the captured images; 
- identify a first region of interest in the local area and a second region of interest in the local area, the first region of interest having a first amount of contrast and the second region of interest having a second amount of contrast that is greater than the first amount; 
- update the illumination instructions based in part on the first amount of contrast within the first region of interest and the second amount of contrast within the second region of interest; 
- and provide the updated illumination instructions to the SL projector, wherein the updated illumination instructions cause the SL projector to project a first SL pattern having a first pattern element density into the first region of interest and a second SL pattern having a second pattern element density into the second region of interest.
These limitations and their equivalents are recited in independent claims 1, 11 and 20, making these claims allowable subject matter. Likewise claims 2-10 are dependent upon claim 1, claims 12-19 are dependent on claim 11. The dependent claims encompass the limitations specified in 
	Some closely related prior art references are listed previously: Trail et al. (US P US 2017 /0195653 A1), hereby referred to as “Trail”, Price et al. (US 2019/0058859 A1), hereby referred to as “Price”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 11, nor the apparatuses recited in claim 1 and claim 20.  Especially, Trail is the most relevant reference, and was directed towards a depth camera assembly that modifies the structured light patterns using a polarizing lens. However, applicant’s arguments submitted on pages 9 and 10 of “Remarks” dated June 4, 2021 were persuasive, and Trail fails to teach the amended features of “provide the updated illumination instructions to the SL projector, wherein the updated illumination instructions cause the SL projector to project a first SL pattern having a first pattern element density into the first region of interest and a second SL pattern having a second pattern element density into the second region of interest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

June 17, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662